Citation Nr: 0319014	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for post 
operative residuals of a retinal tear of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana (LA), that denied the veteran's 
claim for an increased (compensable) evaluation on 
postoperative residuals of a retinal tear of the left eye.  
The veteran has perfected a timely appeal.  

It is noted that a Travel Board hearing was held before the 
undersigned Veterans Law Judge in August 2002.  

It is also noted that, at the veteran's Travel Board hearing, 
the veteran reasonably raised the issue of whether new and 
material evidence had been submitted sufficient to reopen his 
previously denied claim of entitlement to service connection 
for a skin condition (which the RO previously had 
characterized as a service connection claim for contact 
neuro-dermatitis).  Because this issue is not before the 
Board, it is referred to the RO for appropriate disposition.


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA must specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

With respect to the veteran's currently appealed claim, it is 
noted that the Board undertook additional development 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  First, in January 2003, the veteran was notified by 
letter from the Board that he would be scheduled for VA eye 
examination.  The veteran and his service representative 
subsequently were notified by letter from the Board in March 
2003 that the report of his VA eye examination, accomplished 
that same month, had been associated with his claims folder.  
Second, in an attempt to cure VCAA deficiencies regarding the 
notice requirements outlined above, in April 2003, the Board 
notified the veteran of the evidence that VA would obtain and 
of what evidence the veteran was expected to provide in 
support of his claim of entitlement to an increased 
(compensable) evaluation for post operative residuals of  
retinal tear of the left eye, in an effort to comply with the 
dictates of the VCAA.  The veteran responded that same month 
and indicated that he had no further evidence to present in 
support of his appeal.    

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
the "Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2) 
(2002).  As such, although the Board has obtained the results 
of the veteran's March 2003 eye examination and also has 
provided the veteran and his service representative with the 
notice required by 38 C.F.R. §§ 3.159 and 19.9(a)(2), in 
light of the Federal Circuit's decision, this case must be 
remanded.

Finally, the Board observes that the regulations pertaining 
to Diagnostic Code 7800 (scars), which is potentially 
applicable to the veteran's currently appealed claim for an 
increased (compensable) evaluation on postoperative residuals 
of a retinal tear of the left eye, were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  Where, as here, the law or regulations change after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In light of the 
revision of the criteria for evaluating scars, however, the 
Board determines that the veteran's postoperative residuals 
of a retinal tear of the left eye should be considered under 
both the old and revised criteria at Diagnostic Code 7800.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Provide the veteran with a copy of 
the criteria contained in the former and 
revised Diagnostic Code 7800.

2.  Send the veteran and his service 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for an increased 
(compensable) evaluation on postoperative 
residuals of a retinal tear of the left 
eye.  The letter also should specifically 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  To help avoid future remand, please 
ensure that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing, 
and after undertaking any additional 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), please review the veteran's 
claim of entitlement to an increased 
(compensable) evaluation for 
postoperative residuals of a retinal tear 
of the left eye.  This claim must be 
evaluated in light of all of the evidence 
of record, include the March 2003 VA 
examination.  Specifically, the RO should 
evaluate the veteran's claim in light of 
the former and revised Diagnostic Code 
7800.  If any determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


